           Case 8:19-mj-02288-AAS Document 6 Filed 09/27/19 Page 1 of 1 PageID 25

                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                           TAMPA DIVISION

                                             CLERK'S MINUTES

CASE NO.    8:19-mj-2288-T-AAS                              DATE:      September 27, 2019

HONORABLE AMANDA ARNOLD SANSONE                             INTERPRETER      N/A
                                                            LANGUAGE

UNITED STATES OF AMERICA                                       AUSA Candace Rich
v.                                                          Government Counsel

BRADLEY DIEFFENBACHER                                           AFPD Tamara Theiss
Defendant                                                   Defense Counsel

COURT RPTR/TAPE Digital                                     DEPUTY CLERK Cathy Morgan

TIME 3:14 - 3:22   Total - 8 min.                           COURTROOM            10B

PROCEEDINGS: INITIAL APPEARANCE/DETENTION HEARING

  X           Deft provided w/copy of       Complaint
  X           ARREST DATE:           September 27, 2019
  X           Court summarized charges
  X           Court advises of Deft's Rule 5 rights
  X           Financial Affidavit submitted for approval
  X           FPD appointed for all purposes including trial
  X           Govt position on detention - risk of flight/danger to community
  X           Defendant does not contest detention at this time but reserves the right to revisit
               the issue of release by filing the appropriate motion
  X           Court detains defendant
  X           Court will do a medical order
  X           Defendant waives preliminary examination




Comments:
